Citation Nr: 1410072	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-22 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to December 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Winston-Salem RO.

In December 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claim file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is warranted for the issues on appeal.

The claim file contains a Social Security Administration document in response to an inquiry reflecting a determination that the Veteran became disabled on June 24, 1985.  The claim file does not contain a copy of the decision to grant Social Security Administration disability benefits or the complete records upon which that decision was based in the claim file.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5107(a).  If there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

The claim file contains VA records of treatment for various conditions and complaints from the VA Medical Center in Salisbury, North Carolina, dated from August 2007 through to July 2008.  Review of these records reflect that they most probably involved ongoing treatment from previous visits.  All related VA treatment records not on file must be obtained.

The claim file contains a VA Form 21-4142, received in September 2008, in which the Veteran notified the RO of two physicians-Dr. Dawkins and Dr. Khan--who have treated him for his claimed disabilities.  

Review of the claim file indicates that the RO has not requested records from these physicians.  Although there are on file a limited number of records of treatment from Dr. Masood N. Khan, M.D., dated just from 2008 to 2010, these were provided by the Veteran.  Therefore, on remand, any records of treatment from Dr. Dawkins and Dr. Kahn that are not on file must be requested and if received, associated with the Veteran's claim file.  

There was a potential misunderstanding as to the Veteran's assertion as to the approximate date in service when he was injured, resulting in the claimed disorders.  In his July 2008 application for benefits, the Veteran stated that his disabilities due to injury began in December 1943, and that he received treatment over the next week in Germany or France.  However, he later submitted a statement in September 2008 in which he referred to injury in December 1945.  

The RO based their request for information from the National Personnel Records Center (NPRC) on the presumption that the later date in 1945 was the correct one.  Review of the medical records on file indicate that the Veteran has understandably had some difficulty as a historian in remembering details from almost 70 years ago.  

A complication is that the NPRC has indicated that some aspect of the requested documents involved "fire related" documents.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the Veteran, VA has a heightened duty to assist in the development of the case.  See Marciniak v. Brown, 10 Vet. App. 198, 200   (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

The RO must make another request to the NPRC requesting all required information as before, with reference to obtaining information regarding an injury occurring in December 1943.  
  
In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim.  Review of the VA treatment records on file show active problem lists or diagnoses including osteoarthritis, low back pain, depression, post-traumatic stress disorder, an ear condition, and bilateral leg conditions, corresponding with the Veteran's disabilities claimed as due to incidents in service and continuity of symptoms since then.  

As the record does not contain sufficient medical evidence to determine whether any claimed current disability is related to an injury in service, further development is needed.  After the RO attempts to obtain the above discussed records the Veteran must be scheduled for a VA examination since he has not been afforded one for any of the claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to obtain a copy of any decision to grant or deny Social Security Administration  disability benefits to the Veteran, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claim file must be properly documented as to the unavailability of those records, and the Veteran must be provided notice of the same in accordance with 38 C.F.R. § 3.159(e) .

2.  Obtain copies of any outstanding VA or private medical treatment records pertinent to the Veteran's claimed disabilities on appeal.

3.  Request that the National Personnel Records Center provide any service personnel records available, and SGO extracts from December 1943 pertaining to the Veteran's treatment in France near the border with Germany.

4.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and likely etiology of any chronic conditions present with respect to the Veteran's claimed low back disability, bilateral knee disability, bilateral hearing loss disability, and psychiatric disorder.

The claims folder and a copy of this decision must be made available and reviewed by the respective examiners.  All indicated tests and studies must be conducted, including X-ray or other appropriate radiological studies of the low back and knees; and necessary audiological study of the hearing loss condition.

For any diagnosed low back disability, bilateral knee disability, bilateral hearing loss disability, or psychiatric disorder, the examiner must opine as to whether it is at least as likely as not that the condition: 
(i) is related to or had its onset during service; 
(ii) was aggravated during service; or 
(iii) was caused by or aggravated by a service-connected disability.  

In offering each of these opinions, the examiner must comment on any report by the Veteran of a continuity of symptoms since service.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


